1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      WILLIE T. SMITH,
4
                           Plaintiff,
5                                                       2:19-cv-01983-JAD-VCF
      vs.                                               ORDER
6     J. NASH, et al.,
7                          Defendants.
8           Before the Court is Defendants’ Motion to Exclude Case from Mediation (ECF No. 18).
9           Accordingly,
10          IT IS HEREBY ORDERED that any opposition to Defendants’ Motion to Exclude Case from
11   Mediation (ECF No. 18) must be filed on or before June 10, 2021. No reply needed.
12          DATED this 3rd day of June, 2021.
                                                              _________________________
13
                                                              CAM FERENBACH
14                                                            UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25
